DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 13, “the well fluids” lacks proper antecedent basis in the claim. No well or well fluids are set forth in parent claim 11.

In claim 14, “the system” lacks proper antecedent basis in the claim. No system is set forth in parent claim 11.

In claim 17, “the commingled well fluids” lacks proper antecedent basis in the claim. No well or well fluids are set forth in parent claim 11.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 11-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nyhavn (US 2014/0343908).

Regarding claim 1, Nyhavn discloses a method to allocate single-phase fluid flow rate in a well fluid collection system in which well fluids flow from multiple sources (31,32,33,34) and are commingled into a common collector, the method comprising: injecting multiple tracers (41m,42m,43m,44m) into the system, each of the tracers being injected downstream of a respective one of the sources (see par. 0082 and see e.g. Fig. 12; fluid flows from influx zones downstream to pass tracer release source in then into production pipe); measuring a concentration (41c,42c,43c,44c) of each of the tracers in the commingled fluids from the multiple sources (see pars. 0062 and 0063); calculating a mean transit time for each of the tracers (see Fig. 13, showing measurement of tracer transit times); and solving a transport equation for each of the tracers, thereby determining a flow rate from each of the sources (see par. 0066, calculation of influx zone volumes in a known time is a representation of flow rate from each zone).

Regarding claim 2, Nyhavn discloses each source comprising one or more subterranean wells (see par. 0056, sources may be separate wells leading to the same topside sampling site).

Regarding claim 3, Nyhavn discloses that the well fluids comprise at least one of the group consisting of oil, water and gas (see par. 0060, petroleum fluid or water).

Regarding claim 4, Nyhavn discloses that the injecting comprises injecting the tracers into the system simultaneously (see par. 0074).

Regarding claim 5, Nyhavn discloses that the injecting comprises injecting a total number of tracer species which is no less than a total number of the sources (see par. 0059 and Figs. 5a and 5b, each source is associated with a distinct tracer).

Regarding claim 6, Nyhavn discloses that the injecting comprises injecting at least one unique tracer species downstream of each respective one of the sources (see par. 0059 and Figs. 5a and 5b; see also par. 0082, unique tracer for each source, tracers each arranged so fluid flow from source past tracer and then further downstream to production pipe).

Regarding claim 8, Nyhavn discloses that the injecting comprises injecting the tracers at different times (par. 0074, tracers may be injected in groups at different times).

Regarding claim 9, Nyhavn discloses performing the method where a flow rate from each source does not change between the injecting and the measuring (see par. 0029 and 0066, preferably a steady state flow).


Regarding claim 11, Nyhavn discloses a method of determining a fluid flow rate from each of multiple respective sources (31,32,33,34) into a common collector, the method comprising: injecting multiple tracers (41m,42m,43m,44m) into respective multiple flowlines (each annulus section between packers in is a “flowline”, see Fig. 12), each of the flowlines being downstream of a respective one of the sources (see Fig. 12 and pars. 0081-0082); measuring a concentration (41c,42c,43c,44c) of each of the tracers in commingled fluids from the sources (see pars. 0062 and 0063); calculating a mean transit time for each of the tracers (see Fig. 13, showing measurement of tracer transit times); and solving a transport equation for each of the tracers, thereby determining a flow rate from each of the sources (see par. 0066, calculation of influx zone volumes in a known time is a representation of flow rate from each zone).

Regarding claim 12, Nyhavn discloses each source comprising one or more subterranean wells (see par. 0056, sources may be separate wells leading to the same topside sampling site).

Regarding claim 13, Nyhavn discloses that the fluids comprise at least one of the group consisting of oil, water and gas (see par. 0060, petroleum fluid or water).

Regarding claim 14, Nyhavn discloses that the injecting comprises injecting the tracers into the sources simultaneously (see par. 0074).

Regarding claim 15, Nyhavn discloses that the injecting comprises injecting a total number of tracer species which is no less than a total number of the sources (see par. 0059 and Figs. 5a and 5b, each source is associated with a distinct tracer).

Regarding claim 16, Nyhavn discloses that the injecting comprises injecting at least one unique tracer species downstream of each respective one of the sources (see par. 0059 and Figs. 5a and 5b; see also par. 0082, unique tracer for each source, tracers each arranged so fluid flow from source past tracer and then further downstream to production pipe).

Regarding claim 18, Nyhavn discloses that the injecting comprises injecting the tracers at different times (par. 0074, tracers may be injected in groups at different times).

Regarding claim 19, Nyhavn discloses performing the method where a flow rate from each source does not change between the injecting and the measuring (see par. 0029 and 0066, preferably a steady state flow).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyhavn (US 2014/0343908) in view of Zahlsen et al. (WO 2010/005319 A1).

Regarding claim 7 and 17, Nyhavn does disclose the tracers being detectable in the commingled well fluids (pars. 0062-0063), but does not disclose what the specific tracers are. Zahlsen et al. disclose a method for determining flow of well fluids from different sources using tracers injected to various zones connected to a well or wells, and specifically teaches the tracers being chemical tracers that are soluble and detectable the well fluids (page 10 lines 7-15, chemical tracers used that are soluble in oil and/or water; page 12 lines 9-22). It would have been obvious to one of ordinary skill in the art to use the chemical tracers as taught by Zahlsen et al., in the method of Nyhavn, because they can be tailored for use in petroleum or water and provide accurate detection even at low concentrations.


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyhavn (US 2014/0343908) in view of Loew et al. (“The Application of Moment Methods to the Analysis of Fluid Electrical Conductivity Logs in Boreholes”).

Regarding claims 10 and 20, Nyhavn does not disclose the calculating comprising applying the method of moments. Loew et al. disclose the performing calculations for modeling and determining flow from multiple sources in a well environment with tracers wherein the calculating comprises applying the method of moments (see page 6 section 2.1, page 20 section 5.2, and page 22 section 5.3, which describing using method of moments to calculate flow rates from different sources to a common collection point). It would have been obvious to one of ordinary skill in the art to use the method of moments as part of the calculating in Nyhavn, as taught in the flow calculation method of Loew et al., because they offer relatively simple and quick analysis, while also being very accurate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861